El Juez Asociado Se. Hkkxáxdkz,
emitió la opinión del Tribunal.
El presente es un recurso de apelación interpuesto por James Capproubtt y María Miranda contra senten-cia de la Corte de Distrito de San- Juan de 23 de Agosto del'año p'pdo. que en grado de apelación les condena en causa por adulterio á la multa de doscientos y cien dollars respectivamente, debiendo ser reducidos á prisión mientras la multa no sea satisfecha por un término de noventa días, con las costas á cargo de los acusados.
jSTo se lia presentado por los abogados de los apelantes relación alguna de hechos, ni pliego de excepciones, ni figura en el record la más ligera protesta contra los pro-cedimientos de la Corte sentenciadora, ni tampoco ante esta Corte Suprema se ha hecho alegación alguna es-crita ú oral en apoyo del recurso.
No encontrando razón alguna que aconseje la revoca-ción ó modificación del fallo apelado, entendemos que debe confirmarse con las costas del recurso también á cargo de los apelantes.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Figueras, MacLeary y Wolf.